                                      Case 1:21-cv-03974 Document 1-1 Filed 05/04/21 Page 1 of 6
                                                          Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 74.108.49.191
Total Works Infringed: 48                                                                           ISP: Verizon Fios
 Work      Hashes                                                                 UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                             04-18-     Blacked       01-18-2021    02-09-2021   PA0002276148
           8FBA9A6C3E55E2CFEA44773F0061C8DC3DDAA9B0                               2021       Raw
           File Hash:                                                             03:44:11
           FBE001CC5577F60E1205397DE7BB28FAB61AF9AAA7A2017CD1EB77857C8434D2
 2         Info Hash:                                                             02-24-     Tushy         02-20-2020    03-18-2020   PA0002241623
           10D79E06573B7390379B567DBB92AB9A79E90943                               2020
           File Hash:                                                             02:06:59
           40208A840292C997ED3725A15D4EBBECB53E1EF4ED1F21F7E398BCD2A6A3C443
 3         Info Hash:                                                             01-23-     Tushy         12-12-2019    01-03-2020   PA0002219634
           701FE06D9654E4828136DB0C4DD4A89EADEB1426                               2020
           File Hash:                                                             04:56:08
           36C1CFEEFEFF0A95857939B5F484F745C0B5632B9B7506ECE0B844FAC253EF49
 4         Info Hash:                                                             01-23-     Tushy         01-01-2020    01-27-2020   PA0002223953
           7002B8FD77E8FE70BC2B27738C364D56599DC8C6                               2020
           File Hash:                                                             02:52:06
           ED48404140FB76FEE1A3027AE721668B2BCC60262455F914FA69DE9EC0CFA0B5
 5         Info Hash:                                                             01-23-     Tushy         11-22-2019    12-03-2019   PA0002232052
           32F351A50923665FACEBB3E808A0821459057EA6                               2020
           File Hash:                                                             02:08:20
           7C5E1FA693189E87B4D09622783041209AF7D31343BEA71ED99BA4BE39FF1CE8
 6         Info Hash:                                                             01-23-     Tushy         12-22-2019    01-22-2020   PA0002234863
           0BA8894950218E069E42B23403598B102CE4C6B3                               2020
           File Hash:                                                             02:03:04
           9EF07345C5CB3B960537862FA8897CBCD0A50C4718FF5FF79C6B852E76ABB2D4
 7         Info Hash:                                                             01-23-     Tushy         01-16-2020    02-20-2020   PA0002237625
           FB1216B161FA0FD882FC0359EF90B42D1386C793                               2020
           File Hash:                                                             01:59:16
           77F3F8F070F101051E0B99D3FDEB7F4CF39D0479830D811B447A5DE59EF3A578
 8         Info Hash:                                                             01-23-     Tushy         01-21-2020    02-20-2020   PA0002237627
           8E683337AAF7341811259CB738231DBA79FDAAC1                               2020
           File Hash:                                                             01:45:53
           0ABEFC6E76181B52AF2DA75A3CDAF2E435A0A211EF4A828DD6C460869EE5F47C
                                  Case 1:21-cv-03974 Document 1-1 Filed 05/04/21 Page 2 of 6

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         01-23-     Blacked   01-22-2020   02-20-2020   PA0002229057
       9C026601B2459C8B4A1BB5DDC7E29714DB2EA236                           2020       Raw
       File Hash:                                                         01:13:59
       183592DB23C2EC001E98E73F72BCF3D4E2B4A1B98E04AA80EBE0146C492836C0
10     Info Hash:                                                         01-20-     Blacked   01-15-2020   02-04-2020   PA0002225584
       490C55643A09A91E75BCC1CCB631758AB7F502F0                           2020
       File Hash:                                                         04:32:56
       D3D985BBD3586404DCD36C805BBE28E693681DBF2129F717EE696BE634B28622
11     Info Hash:                                                         01-20-     Vixen     12-05-2019   12-17-2019   PA0002217671
       98A758BDF55197FBF000B461F178493326ABBD65                           2020
       File Hash:                                                         03:10:08
       91C51869CC0FF0C5FAE0D87322CC8938151A4EA7BA7A8F379E6793DFAC6C2C4A
12     Info Hash:                                                         12-05-     Vixen     11-30-2019   12-17-2019   PA0002217669
       BCAEF49E2CE81942A47EBD678C0582019E8318A3                           2019
       File Hash:                                                         00:01:24
       E3F9EEECF6FD21DE522B0D7AF5F73A267D9F422A66C55DD4DDC100CD9EE98142
13     Info Hash:                                                         10-17-     Vixen     06-03-2018   07-09-2018   PA0002109331
       BA3B2D0495A74AA71E3DBF92E4BEFF7944393735                           2019
       File Hash:                                                         02:26:12
       C469A817A790FE5BAB11722AB32C03E200139C15FB2359FC40DD4CDC31F5CAFA
14     Info Hash:                                                         07-17-     Tushy     07-15-2019   08-02-2019   PA0002192300
       4D73BAD72967DF4180227491EBEC51A05DC34C96                           2019
       File Hash:                                                         01:18:42
       B3BD5FA8B89500253DD8FDD7B35B0F1981662474A9D6720130386C1D5856552E
15     Info Hash:                                                         07-13-     Blacked   01-17-2018   01-24-2018   PA0002101760
       A928408F78D9DA0131B046F8EF62E2266823046B                           2019       Raw
       File Hash:                                                         15:04:53
       CC55246A02FF83FA16EA4985DEAF6CFCDF29F9BB77B1831701347CBCFEC08F85
16     Info Hash:                                                         07-12-     Blacked   07-11-2019   09-17-2019   PA0002216212
       96C8D3DF7723CD5C079EDCF3C0FA8B3CDC02A415                           2019       Raw
       File Hash:                                                         05:18:07
       ED4EA3BC547E9B8040F781B8FD61D7F01466CECDEFAC76E8572A1ECBBA1BF392
17     Info Hash:                                                         07-12-     Blacked   07-01-2018   07-26-2018   PA0002112161
       4939DDA25AC94EF2490052A79D7CF72324523D6F                           2019       Raw
       File Hash:                                                         02:09:04
       174E86F5B9E18C5BAD79375E2075492632A0FB1B3B4F07F2AD0912F0A86344F8
                                 Case 1:21-cv-03974 Document 1-1 Filed 05/04/21 Page 3 of 6

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         07-12-     Blacked   03-13-2019   04-17-2019   PA0002186977
       680EE371B7800325E30411D1F71804CA76112ECB                           2019       Raw
       File Hash:                                                         02:02:35
       2502A266973A3BDE9DCF00310969C52A9ED145D7457446FE671BE56CD7FA5245
19     Info Hash:                                                         07-11-     Tushy     07-10-2019   08-02-2019   PA0002192298
       76F442D9C1D44DBCA7E9694E06BAC9FDEFA1286B                           2019
       File Hash:                                                         03:00:30
       07804F7A6BD22E48684AEC6C8DDA18FC0C431D770A7AE0785B1FD1E2DA8B8D2C
20     Info Hash:                                                         06-26-     Vixen     01-04-2019   01-22-2019   PA0002147681
       1A679D618CA53DDA5BDF7A3077B2362A8B5A3467                           2019
       File Hash:                                                         01:58:50
       9FA2054EF07E138C04FCDD9B874CE7769130406941F1585AF9E7ABF3F7BFB3AE
21     Info Hash:                                                         06-26-     Tushy     06-25-2019   08-27-2019   PA0002213234
       79DC5DB8AFADBC2BA4F225D825600F0D0CD70969                           2019
       File Hash:                                                         01:15:59
       3EC91E91B15EB618D1181CA8E4D564146052BA95818B2981D1FEFB23A19FF857
22     Info Hash:                                                         06-26-     Blacked   03-18-2019   04-08-2019   PA0002164883
       087F48B3217D2E0820B77F2148C948C7554A3DB3                           2019       Raw
       File Hash:                                                         00:41:03
       12C918C8C8EDA6938DA59142FFCAC10473D1722C59C207AE294FC300B6D3E23E
23     Info Hash:                                                         06-23-     Blacked   06-19-2019   08-27-2019   PA0002213298
       9C1D2FEC109870811C76068186E84BE13F50FC57                           2019
       File Hash:                                                         23:41:48
       952DF8FE977B8EF61C6C73CFC20826AE1217F8F30DE1E880DB32ED3420A4062E
24     Info Hash:                                                         06-23-     Tushy     05-31-2019   06-17-2019   PA0002181300
       8AF057A71B16809ABB2373C92E2E7B42AA5699EB                           2019
       File Hash:                                                         14:11:35
       C0181F36C3013FF1D765B265F84D3A0BA0EA45D50138FB714BB392BF125730AF
25     Info Hash:                                                         06-02-     Tushy     12-07-2017   01-04-2018   PA0002097494
       DD807B95ACDA59226EDE0DF8CF62314A1643EA62                           2019
       File Hash:                                                         09:52:59
       CFC943DD8ADEFCEE634829760B4A2871E70F7031094957CD4E5E4B2E4BF5BB1B
26     Info Hash:                                                         06-02-     Vixen     07-28-2017   08-10-2017   PA0002046871
       02206898DC89BFE7215AF761F9120556FED4C838                           2019
       File Hash:                                                         06:45:17
       ED8977BB04DA7475D59081BF93F64DF460193A3225588CF5E01FFF57B3E999D9
                                 Case 1:21-cv-03974 Document 1-1 Filed 05/04/21 Page 4 of 6

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         06-02-     Tushy     03-27-2018   04-17-2018   PA0002116065
       CFFD935368920ABCDBCCA2310EC1AF17FAE5541E                           2019
       File Hash:                                                         06:34:51
       530D9CF8627C29BAB8BDD2AC3942EBC8024F565A834BDDCEE6874F589C0793D2
28     Info Hash:                                                         06-02-     Blacked   07-19-2017   08-11-2017   PA0002046876
       29823D6304D16EA7DD941297B6EB8CDF50F529BF                           2019
       File Hash:                                                         05:32:30
       1593A47387556FB7588D64125DC5EFB9A8591D54C747A7CDDBFF93F3B02D5526
29     Info Hash:                                                         05-15-     Vixen     02-23-2019   04-29-2019   PA0002169931
       9E6830F68F139715283F70F7717AFE7C54F9BE53                           2019
       File Hash:                                                         21:16:00
       BA89A4050CB5EFE02C2BB35A47643EDCA915C6BE667FCFDDD5962EFEDCA049DF
30     Info Hash:                                                         05-15-     Blacked   12-20-2018   01-22-2019   PA0002147906
       62906BB416FDB39E6D89567E554265F4675FA366                           2019       Raw
       File Hash:                                                         20:49:38
       90DD728A354B4FFB49F4157353ECE404EDE763B700E584722F9CAD312D6BCCF7
31     Info Hash:                                                         05-15-     Vixen     11-20-2018   12-18-2018   PA0002141925
       F2F1D363DB5FAAF52E0991EC8D44300307CF976C                           2019
       File Hash:                                                         20:40:13
       383A0519E7F87F67E48BEE1637A2B65FCA49D2D93D26DBBF8F741D6981EFE163
32     Info Hash:                                                         05-15-     Vixen     09-01-2018   11-01-2018   PA0002143431
       EAF66B260AAAEED6E818D95B9A78C4EC95D42DC8                           2019
       File Hash:                                                         20:40:07
       253594122885516DE4901107F8B186FA0AD0361F091B5E14FB035918A9C5F1F2
33     Info Hash:                                                         05-15-     Vixen     03-30-2019   04-29-2019   PA0002169943
       6ECB1194D36700B5CC8EFEC1AA41EE0790BB29B8                           2019
       File Hash:                                                         20:31:44
       2855C90D2229F16AA81EC01DC0B0B5DDCAD203487C23B656036B4961B916C87E
34     Info Hash:                                                         05-15-     Blacked   12-11-2018   01-22-2019   PA0002147907
       118EB86B2CCCBB2C282856AC27FF2515ADB8D284                           2019
       File Hash:                                                         20:15:12
       A319BE235C2DE4351DBC9EAE8A2DDC8BBD4B23E031D8A4B0A020E2DE1CAF84C1
35     Info Hash:                                                         05-15-     Vixen     05-09-2019   06-03-2019   PA0002178768
       F9B1C1D66AED353AE45C3DB37B2DCEA70E3E7649                           2019
       File Hash:                                                         20:09:57
       55B79140DAC0943B0950CCB4FDA2EEBA6CF3EAE421B990BA2CA97A24DD3E3490
                                  Case 1:21-cv-03974 Document 1-1 Filed 05/04/21 Page 5 of 6

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
36     Info Hash:                                                         05-15-     Vixen     01-09-2019   02-02-2019   PA0002155377
       9F603D8C63DBB71F9A0412A6272081629F2302B8                           2019
       File Hash:                                                         16:21:05
       2C112D6DCF8D71340CEA6FE8DAAB618588311BA0CAD0060E0D830F64E1A4FC89
37     Info Hash:                                                         05-15-     Blacked   04-20-2019   05-28-2019   PA0002200782
       4603983B3D84586DD6C69DE504A3327C0224A621                           2019
       File Hash:                                                         05:37:44
       16E364CBE4F64E63805D9D2F8BA420B54A8CFA5F32E0C04FDC79EB8B5C133B26
38     Info Hash:                                                         05-14-     Tushy     05-11-2019   07-05-2019   PA0002206404
       0FCCA66E8060DC05A221832147357A295BD5BDC1                           2019
       File Hash:                                                         23:40:39
       D41CDE4E667263D193097E42CDCA562A0F38C6D727FB238AF2E6DEBD0CB7402D
39     Info Hash:                                                         04-08-     Vixen     03-25-2018   04-17-2018   PA0002116726
       4FF125E7CC239D7453FF31E1BCACF32F09804795                           2019
       File Hash:                                                         03:17:19
       092DF0D4620255E8673A25A447351D4BF3F82A2CB14E005A643CEFF4615A8991
40     Info Hash:                                                         04-07-     Blacked   03-01-2018   04-12-2018   PA0002091580
       F803DBA40F99BC661F95BB34BA6890AC0382266D                           2019
       File Hash:                                                         03:08:50
       6FE74089011BACDE485A3A88825A999AFD059AF55DD699859E3752F1DB44FE8A
41     Info Hash:                                                         04-07-     Vixen     02-28-2019   03-31-2019   PA0002163973
       3DF5620260A186EA8E91E7A9E77F2FC6155B85A0                           2019
       File Hash:                                                         02:27:16
       E5C4FCC09CD92BB162A83AF181D21E1742F67C4E35D69BB77345017FD0B3CF0A
42     Info Hash:                                                         04-07-     Tushy     06-20-2018   08-07-2018   PA0002132405
       D63FB06AF6B302DA4424F4FE9C18954ADA910F75                           2019
       File Hash:                                                         00:09:01
       430E07F44077FC4D8EF4AA41752BF8F13159DD24868BD4B043D619284F45CCCA
43     Info Hash:                                                         04-07-     Blacked   07-24-2018   09-01-2018   PA0002119589
       F68B489D7040C81C847F8C4ADB97413BF7E2A2BD                           2019
       File Hash:                                                         00:08:04
       A44D29BF100A18010A13E8BD683CE204368DBFCB6FA4013B9CF3B9C5CC579326
44     Info Hash:                                                         04-07-     Blacked   09-04-2018   11-01-2018   PA0002143430
       5E871D1CBAD2A537E0A21724A348E71E8776B0B2                           2019       Raw
       File Hash:                                                         00:03:13
       A69B001169ED3CF1A8117085A933380E60C83563DD7E9754DEA71370443D745F
                                  Case 1:21-cv-03974 Document 1-1 Filed 05/04/21 Page 6 of 6

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
45     Info Hash:                                                         04-06-     Tushy     03-27-2019   04-29-2019   PA0002169944
       E3EAD81C6439680A0ED4E8DA8AFB5BCAC881E3D5                           2019
       File Hash:                                                         21:39:02
       015C4BEA8D8E167A2727ADD46DF7AE53758D38048064CB1EE602845522E7FD60
46     Info Hash:                                                         03-18-     Blacked   06-11-2018   07-09-2018   PA0002109330
       204B1E77C256925B38991A6736197AEB1DC773B2                           2019       Raw
       File Hash:                                                         13:25:30
       A9966A29ABBEAB9744ADBB9FA07C32D3244269C54804B227B7E3F1B81EB95850
47     Info Hash:                                                         03-18-     Blacked   01-30-2018   03-01-2018   PA0002079186
       817DC38DAFC342D2CB4E93229E49736BEA5677EC                           2019
       File Hash:                                                         01:39:00
       EE450DF01A6A7BDA1A798BCED95F3330E09A2EC819F226AB2CC1471C4ADD07E7
48     Info Hash:                                                         03-17-     Tushy     11-21-2018   01-22-2019   PA0002149838
       017DC0E5EDF8218434B2F7F3D4A98FF4ECF25985                           2019
       File Hash:                                                         22:37:24
       DA3F231D372FEC15F1B42ACA7C6D63D406EEC255F3DFFA8B4D7FA4E7BB485333
